NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 13a0372n.06

                                           No. 12-4558
                                                                                         FILED
                          UNITED STATES COURT OF APPEALS                             Apr 15, 2013
                               FOR THE SIXTH CIRCUIT                           DEBORAH S. HUNT, Clerk


FIRSTENERGY SOLUTIONS CORP.,                              )
                                                          )        ON APPEAL FROM THE
       Plaintiff-Appellee,                                )        UNITED STATES DISTRICT
                                                          )        COURT FOR THE
v.                                                        )        NORTHERN DISTRICT OF
                                                          )        OHIO
PAUL FLERICK,                                             )
                                                          )                           OPINION
       Defendant-Appellant.                               )
                                                          )



BEFORE: McKEAGUE and DONALD, Circuit Judges; and LAWSON, District Judge.*

       McKEAGUE, Circuit Judge. Paul Flerick resigned his position at FirstEnergy Solutions

Corporation and immediately went to work for a competitor company. By so doing, he violated the

terms of the noncompete clause in his employment agreement that restricted him from directly

competing with FirstEnergy for a period of one year after the termination of his employment. The

district court granted FirstEnergy’s motion for a preliminary injunction and enjoined Flerick from

violating his noncompete clause. We affirm.

                                       I. BACKGROUND

       Flerick is a salesman and has worked in the natural gas and electric energy industries for well

over 20 years. In October 2009, Flerick began working for FirstEnergy as a “major account



       *
       The Honorable David M. Lawson, United States District Judge for the Eastern District of
Michigan, sitting by designation.
No. 12-4558
Flerick v. FirstEnergy Solutions Corp.

executive”—a mid-level sales position. FirstEnergy is an energy supplier based in Ohio that supplies

electricity to customers located in Illinois, Maryland, Michigan, New Jersey, Ohio, and

Pennsylvania.

       As a condition of his employment, Flerick signed an employment agreement containing a

noncompete clause that read in relevant part as follows:

               4.1    During the term of his employment with FirstEnergy and for a period
       of twelve (12) months following the termination of his employment for any reason,
       including without limitation, termination by mutual agreement, Employee expressly
       covenants and agrees that he will not, within the following geographic region: Ohio,
       Michigan, Illinois, Pennsylvania, New Jersey, Maryland, provide electric commodity
       sales services at any time for himself or on behalf of any other person, firm,
       association or other entity:

                (A) Participate or engage, directly or indirectly, in the business of
                selling, servicing, manufacturing and/or purchasing products, supplies
                or services of the kind, nature or description of those sold by
                Employee for FirstEnergy, except pursuant to his employment with
                FirstEnergy;

                ....

R. 1-2, Employment Agreement, PageID # 15.

       While negotiating the terms of his employment with FirstEnergy, Flerick expressed some

concerns about the noncompete clause. He suggested a revision that would allow him to work for

a competitor after leaving FirstEnergy as long as he did not directly contact FirstEnergy’s customers.

FirstEnergy refused to revise the agreement, telling him that it was a “[c]ondition of hire.” R. 41,

Hearing Tr. PageID # 974. Flerick eventually capitulated and signed the agreement.

       Flerick was assigned to the company’s large commercial and industrial sales group, which

served customers requiring high volumes of electricity. He worked from his home in Illinois.

                                                -2-
No. 12-4558
Flerick v. FirstEnergy Solutions Corp.

Flerick sold electricity both directly to the end users and indirectly through agents and brokers. He

received lists of prospective customers from FirstEnergy, at least some of which were compiled by

third parties through a subscription service. After identifying a prospective customer, either directly

or through an agent, Flerick would send the customer’s information to FirstEnergy’s pricing

department, and based on the price they specified, he would submit a proposal to the potential

customer. Flerick focused his sales efforts in Illinois, but he also closed sales in all the other states

FirstEnergy supplied except Michigan. One of his largest sales was to the Ohio locations of a

company called Duke Realty. He had established a relationship with Duke Realty’s Illinois locations

in 2006, before he began working for FirstEnergy. This sale allowed him to double his performance

goals in 2010.

        Flerick was successful at his job at first, but his performance soon began to lag. His 2011

year-end performance evaluation indicated that he had fallen short of his performance goals for that

year. Beginning in April 2010, FirstEnergy had begun assigning Flerick’s agents to other sales

personnel. Flerick believed that this loss of agents, along with lack of marketing support and an

uncompetitive price, contributed to his lackluster performance. About a week after his negative

review, he learned that he would be placed on a performance improvement plan, a ninety-day

program designed to help employees improve their performance. If an employee in the program

failed to meet the program’s objectives, he could be terminated.

        In early 2012, about the same time he was placed on the performance improvement plan,

Flerick and two others were transferred from the large commercial and industrial sales group to

FirstEnergy’s government aggregation sales group, which sold electricity to municipalities. The

                                                  -3-
No. 12-4558
Flerick v. FirstEnergy Solutions Corp.

Illinois market targeted by the government aggregation group had opened up significantly around

that time, and the group needed additional personnel. Sales personnel from an Ohio market, which

had calmed down, were able to reconcentrate their efforts in Illinois and cover Flerick’s

responsibilities.

        Within a few weeks of receiving his negative evaluation, Flerick initiated discussions about

a potential position with Reliant Energy Retail Services, LLC, one of FirstEnergy’s competitors.

Shortly before starting his job with FirstEnergy, Flerick had worked with some of the personnel at

Reliant, and they “were familiar with [his] track record.” R. 42, Hearing Tr. PageID # 1056. He sent

Reliant a copy of his noncompete clause, and Reliant informed him it was unenforceable.

        On April 23, 2012, Flerick submitted a letter of resignation to FirstEnergy. A supervisor

reminded him about his noncompete clause, and Flerick indicated that it would not be an issue.

When asked about his plans, he declined to provide any information. Flerick was required to and

did return all company-issued electronic devices and all company documents.

        FirstEnergy first learned in October 2012 that Flerick was working for Reliant. FirstEnergy’s

in-house attorney sent Flerick a cease-and-desist letter on October 23. Reliant’s counsel replied and

indicated that Flerick did not possess any confidential information, had not solicited any customers

to whom he sold electricity in the year before he left FirstEnergy, and that the provision prohibiting

Flerick from working for a competitor was overly broad and unenforceable.

        FirstEnergy sued Flerick for breach of contract in the United States District Court for the

Northern District of Ohio on November 29, seeking injunctive relief and damages. It also filed a

motion for a temporary restraining order enjoining Flerick from competing with FirstEnergy within

                                                -4-
No. 12-4558
Flerick v. FirstEnergy Solutions Corp.

the geographic region specified in the noncompete clause. The district court held a hearing on the

motion on December 3. It granted the motion in part, but limited the geographic reach of the

temporary restraining order to Illinois.

       The temporary restraining order expired on December 18. On December 17, FirstEnergy

filed a motion for a preliminary injunction. On December 18 and 19, the district court held a hearing

on the motion. Flerick and two of his former supervisors at FirstEnergy testified. On December 20,

the district court granted FirstEnergy’s motion for a preliminary injunction, enjoining Flerick from

competing with FirstEnergy in any of the six states it does business through May 7, 2013. Flerick

timely appealed this order.

       On December 21, FirstEnergy filed an amended complaint adding counts against Reliant for

tortious interference and theft of trade secrets. Flerick filed a motion to dismiss based on lack of

subject matter jurisdiction for failure to satisfy the amount-in-controversy requirement. That motion

remains pending.

                                           II. ANALYSIS

A. Jurisdiction

       The district court’s jurisdiction over this case was based on diversity of citizenship (Flerick

is a citizen of Illinois and FirstEnergy is an Ohio corporation headquartered in Ohio). Flerick argues

that the district court lacked subject matter jurisdiction because FirstEnergy cannot satisfy the

amount-in-controversy requirement. See 28 U.S.C. § 1332(a) (“The district courts shall have

original jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between . . . citizens of different States . . . .”).

                                                 -5-
No. 12-4558
Flerick v. FirstEnergy Solutions Corp.

Although FirstEnergy’s complaint alleged that an amount over $75,000 was at stake, Flerick

contends that no amount of money is at stake since none of the evidence introduced thus far has

shown any monetary damages to FirstEnergy.

       “A court must not dismiss an action for failure to meet the amount in controversy

requirement unless it appears ‘to a legal certainty that the claim is really for less than the

jurisdictional amount.’” Basicomputer Corp. v. Scott, 973 F.2d 507, 510 (6th Cir. 1992) (quoting

St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)). “A complaint may reach

the jurisdictional amount by including claims for losses that are difficult to quantify, such as

competitive losses.” Id. (citing Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 348

(1977)). In Basicomputer, we looked to the sales formerly generated by the defendant employees

as well as to the alleged competitive losses suffered by the plaintiff employer in determining whether

the amount-in-controversy requirement was satisfied. See id.

       Here, the record indicates that in the year preceding Flerick’s resignation, FirstEnergy reaped

over $300,000 in gross profits based on his sales. Flerick’s performance goals evidently required

him to produce millions of dollars in revenue each year. Based on this evidence, we cannot say to

a legal certainty that FirstEnergy’s claim implicates less than $75,000. The district court properly

exercised diversity jurisdiction over this case.

B. Preliminary Injunction Standard

       A district court must consider four familiar factors when deciding whether to issue a

preliminary injunction: “(1) whether the movant has a ‘strong’ likelihood of success on the merits;

(2) whether the movant would otherwise suffer irreparable injury; (3) whether issuance of a

                                                   -6-
No. 12-4558
Flerick v. FirstEnergy Solutions Corp.

preliminary injunction would cause substantial harm to others; and (4) whether the public interest

would be served by issuance of a preliminary injunction.” Sandison v. Mich. High Sch. Athletic

Ass’n, Inc., 64 F.3d 1026, 1030 (6th Cir. 1995). These items are “factors to be balanced and not

prerequisites that must be satisfied.” Id. (quotation omitted). They “simply guide the discretion of

the court; they are not meant to be rigid and unbending requirements.” Id. (quotation omitted).

        We review a district court’s decision to issue a preliminary injunction for an abuse of

discretion, reviewing its factual findings for clear error and its legal conclusions de novo. Id. Absent

a clear error of fact or an erroneous legal conclusion, “the district court’s weighing and balancing

of the equities is overruled only in the rarest of cases.” Id. (quotation omitted).

        With these foundational principles in mind, we address the four factors in turn.

C. Application

        1. Likelihood of Success on the Merits

        FirstEnergy can succeed on the merits of its claim for breach of the noncompete covenant

in Flerick’s employment agreement only if the covenant is enforceable. In Ohio, a noncompete

covenant is enforceable to the extent it is reasonable. Raimonde v. Van Vlerah, 325 N.E.2d 544, 544

(Ohio 1975) (Syllabus). “A covenant restraining an employee from competing with his former

employer upon termination of employment is reasonable if the restraint is [1] no greater than is

required for the protection of the employer, [2] does not impose undue hardship on the employee,

and [3] is not injurious to the public.” Id. (Syllabus). “The party seeking to enforce the covenant

‘is required to adduce clear and convincing evidence as to each of these factors’ in order to prove

that the covenant is reasonable.” Chicago Title Ins. Corp. v. Magnuson, 487 F.3d 985, 991 (6th Cir.

                                                 -7-
No. 12-4558
Flerick v. FirstEnergy Solutions Corp.

2007) (quoting Levine v. Beckman, 548 N.E.2d 267, 270 (Ohio Ct. App. 1988)). If a noncompete

covenant is unreasonable, a court can modify it to make it reasonable. Raimonde, 325 N.E.2d at 547.

        The reasonableness of noncompete covenants is determined on a case-by-case basis. Id. The

three requirements just set forth are essentially a summary of a longer list of factors the Ohio

Supreme Court has directed Ohio courts to consider:

        1. Whether the restriction is temporally and spatially limited;

        2. Whether the employee represents the sole contact with the customer;

        3. Whether the employee is possessed with confidential information or trade secrets;

        4. Whether the covenant seeks to eliminate competition which would be unfair to the
        employer or merely seeks to eliminate ordinary competition;

        5. Whether the covenant seeks to stifle the inherent skill and experience of the employee;

        6. Whether the benefit to the employer is disproportional to the detriment to the employee;

        7. Whether the covenant operates as a bar to the employee’s sole means of support;

        8. Whether the employee’s talent which the employer seeks to suppress was actually
        developed during the period of employment; and

        9. Whether the forbidden employment is merely incidental to the main employment.

Id. (quoting Extine v. Williamson Midwest Inc., 200 N.E.2d 297, 299 (Ohio 1964)); see also

Basicomputer Corp., 973 F.2d at 512 (describing the Raimonde requirements as a summary of these

factors); Patio Enclosures, Inc. v. Herbst, 39 F. App’x 964, 968 n.1 (6th Cir. 2002) (“Raimonde

compressed this lengthy list into the three factors . . . .”).

        Whether a noncompete covenant is reasonable is a question of law which we review de novo,

although we review the district court’s factual findings for clear error. Chicago Title, 487 F.3d at

                                                   -8-
No. 12-4558
Flerick v. FirstEnergy Solutions Corp.

990. In its order granting FirstEnergy’s motion for a preliminary injunction, the district court

discussed each of the nine factors and concluded that FirstEnergy had proved the noncompete

covenant’s reasonableness by clear and convincing evidence. We find this conclusion proper.

       First, the covenant imposes no greater restrictions than those necessary to protect

FirstEnergy’s legitimate business interests. The covenant contains a time limit of one year and a

geographic limitation to the region where First Energy does business. Although he conducted some

of his business through agents, Flerick also had direct contact with FirstEnergy’s customers.

       The district court found that Flerick possessed confidential information obtained during his

employment with FirstEnergy. Flerick’s supervisor testified that he received “training on complex

systems” and “how we ultimately effectively work in [the] marketplace.” R. 41, Hearing Tr. PageID

# 908. He also indicated that Flerick had access to the components of FirstEnergy’s pricing scheme.

Flerick participated in weekly meetings in which the company’s short- and long-term strategy was

discussed. He had access to lists of prospective customers as well as to lists of closed sales that

included the details of those deals. During Flerick’s tenure with the company, it grew significantly,

advancing from the number six supplier in its region to the number two supplier. An insider

perspective into the policies and strategies of a successful company is very valuable to a competitor.

Although Flerick contends that the prospective customer lists were based on public information and

thus not confidential, the district court’s conclusion that Flerick was privy to confidential

information and retained knowledge of this information after resigning is not clearly erroneous.

       The district court also found that the noncompete covenant was aimed at eliminating unfair

competition. It pointed out that after moving to Reliant, Flerick had contacted Duke Realty—his

                                                 -9-
No. 12-4558
Flerick v. FirstEnergy Solutions Corp.

largest customer at FirstEnergy—about doing business with them. According to the district court,

“[t]his is the exact [type of] unfair competition the clause clearly seeks to eliminate.” R. 25, Order,

PageID # 780. It was not unreasonable for the district court to find that it would be unfair for a

former employee who was privy to confidential strategies developed by a highly successful company

in a competitive industry to resign, immediately begin working for a direct competitor, and target

his former clients.

        Second, the covenant does not impose an undue hardship upon Flerick. The forbidden

employment—selling electricity—was central to Flerick’s work at FirstEnergy. Flerick was already

an experienced salesman when he joined FirstEnergy, but FirstEnergy did also provide substantial

training. And the covenant does not by any means bar Flerick’s sole means of support or stifle his

inherent skill as a salesman. It does not restrict him from working in the natural gas industry, an area

in which he worked in the past. It does not restrict him from selling electricity in the forty-four states

where FirstEnergy does not operate. Moreover, since Reliant operates over a broader geographic

region than FirstEnergy, he can sell electricity for Reliant in Massachusetts, Texas, Connecticut,

New York, Delaware, and the District of Columbia. The covenant only restricts him from directly

competing with FirstEnergy in a specific region for a short period of time.

        Third, the noncompete covenant was not injurious to the public. There is no indication that

the public will be deprived of competitively priced electricity if Flerick is prohibited from competing

with FirstEnergy for one year.

        Apparently realizing that most of these factors do not cut in his favor, Flerick’s challenge to

the district court’s order is directed not so much toward challenging the district court’s consideration

                                                  - 10 -
No. 12-4558
Flerick v. FirstEnergy Solutions Corp.

of the relevant factors as to challenging the standard employed by the district court and outlined

above. According to Flerick:

        restrictions on employment can only be enforced when they serve the limited purpose
        of preventing unfair competition—that is, competition that harms a “legitimate
        business interest” of the former employer. And the only “legitimate business
        interest” recognized by Ohio’s appellate courts is the protection against misuse of
        proprietary information or trade secrets.

Appellant Br. 13. Essentially, Flerick has taken one of the factors the Ohio Supreme Court directs

courts to consider—possession of confidential information—and elevated it to an absolute

requirement without which no noncompete covenant can be found reasonable. Also, although the

Ohio Supreme Court instructs courts to consider whether the employee possesses confidential

information, Flerick goes further and argues that a noncompete covenant is not enforceable unless

the employee is actually misusing the confidential information or there is a substantial risk of misuse.

Appellant Br. 18.

        Flerick’s interpretation of the standard ignores the reality that no one factor is dispositive in

the reasonableness analysis. See Chicago Title, 487 F.3d at 993 (“Raimonde lists the protection of

trade secrets as only one item to consider in assessing reasonableness, so this potential deficiency

is not dispositive of the issue.”). If the Ohio Supreme Court had intended that misuse of confidential

information be the sole requirement for enforcing a noncompete covenant, it would not have

established a case-by-case reasonableness inquiry as the standard or suggested a long list of factors

to consider.

        Flerick has advanced a remarkably cramped interpretation of Ohio law. In so doing, he relies

primarily on one case, Brentlinger Enters.v. Curran, 752 N.E.2d 994 (Ohio Ct. App. 2001), in which

                                                 - 11 -
No. 12-4558
Flerick v. FirstEnergy Solutions Corp.

the Ohio Court of Appeals upheld the trial court’s ruling that a noncompete clause in a car

salesman’s employment agreement was unreasonable. We have cautioned against interpreting too

broadly a fact-bound case evaluating a noncompete covenant. See Chicago Title, 487 F.3d at 993.

Even aside from the fact that Brentlinger in no way purported to alter the well-established standard

for evaluating noncompete clauses, Brentlinger merely upheld as a proper exercise of discretion a

trial court’s decision not to enforce a noncompete covenant, and its holding cannot be extended

much farther than its facts. See Brentlinger, 752 N.E.2d at 652.

       Moreover, Flerick’s standard does not comport with decisions from Ohio courts or from this

Court. The Ohio Supreme Court has found that an employer has a legitimate business interest in

avoiding competition from court reporters whom it trained and who had direct contact with its

clients. See Rogers v. Runfola & Assocs., Inc., 565 N.E.2d 540, 544 (Ohio 1991). A lower Ohio

court declared that an employer has a legitimate business interest in “limiting . . . a former

employee’s ability to take advantage of personal relationships the employee has developed while

representing the employer to the employer’s established contact,” in “preventing a former employee

from using his former employer’s customer lists or contacts to solicit new customers,” and in

“preventing a former employee from using the skill, experience, training, and confidential

information the former employee has acquired during the employee’s tenure with his employer in

a manner advantageous to a competitor in attracting business.” See UZ Engineered Prods. Co. v.

Midwest Motor Supply Co., 770 N.E.2d 1068, 1080 (Ohio Ct. App. 2001). We have indicated that

an employer has a legitimate business interest in maintaining its ability to “effectively compete” in

the market and in protecting customer relationships. See Chicago Title, 487 F.3d at 993. In light

                                               - 12 -
No. 12-4558
Flerick v. FirstEnergy Solutions Corp.

of these cases, we agree with Flerick that an employer has a legitimate business interest in avoiding

unfair competition caused by an employee’s misuse of confidential information, but we disagree that

this is the only legitimate business interest an employer can seek to protect through a noncompete

covenant.

       Flerick also argues that the noncompete covenant does not apply to him because his

separation from FirstEnergy was the result of a termination due to downsizing. The employment

agreement exempted Flerick from the noncompete restrictions if he was “terminated due to a lay off

or downsizing.” R. 1-2, Agreement, PageID # 16. Flerick reasons that FirstEnergy downsized the

large commercial and industrial sales group when it transferred him and two others to the

government aggregation group and that this transfer was the reason he left FirstEnergy.

       The district court found this argument without merit and we agree. Flerick’s supervisor

testified that the market targeted by the government aggregation group was growing rapidly, and

Flerick and the others were reassigned to help out. Their responsibilities were covered by personnel

from an Ohio market that had calmed down. After being transferred and placed on the performance

improvement plan, Flerick found another job. His position was not terminated due to downsizing.

It terminated because he quit.

       In sum, we conclude that the district court applied the correct standard, that it correctly found

that the noncompete covenant was reasonable and applicable, and that FirstEnergy therefore has a

strong likelihood of success on the merits.




                                                - 13 -
No. 12-4558
Flerick v. FirstEnergy Solutions Corp.

        2. Irreparable Injury

        The district court found that FirstEnergy established a likelihood of irreparable harm if

Flerick were not enjoined from violating his noncompete clause. We have observed that “the loss

of fair competition that results from the breach of a non-competition covenant is likely to irreparably

harm an employer.” Basicomputer, 973 F.2d at 512. The district court pointed to Flerick’s

testimony that he had contacted Duke Realty after joining Reliant. Flerick admitted that he has also

directly or through agents contacted customers in Pennsylvania, New Jersey, Ohio, and Maryland.

If Flerick succeeds in luring FirstEnergy’s potential customer base to Reliant, FirstEnergy may never

be able to recover that lost business, thereby suffering irreparable harm. “The loss of customer

goodwill often amounts to irreparable injury because the damages flowing from such losses are

difficult to compute.” Basicomputer, 973 F.2d 512. The district court’s finding on this point was

not an abuse of discretion.

        3. Substantial Harm to Others

        The only entities that stand to suffer an adverse effect from the injunction are Flerick and

Reliant. Flerick is an experienced businessman, and he signed his employment agreement with full

awareness of the limitations it contained. In fact, he attempted to negotiate a less-restrictive

noncompete covenant. When FirstEnergy declined his proposed alteration, Flerick evidently

determined that taking the job—even subject to the disagreeable terms—was in his best interest.

Reliant hired Flerick with full knowledge of the existence and terms of his noncompete covenant.

Even with the injunction in place, Flerick can still sell electricity for Reliant in five states and the



                                                 - 14 -
No. 12-4558
Flerick v. FirstEnergy Solutions Corp.

District of Columbia. The district court did not abuse its discretion in finding that the harm to

Flerick and Reliant did not warrant denying the injunction.

       4. Public Interest

       “[T]he public interest is always served in the enforcement of valid restrictive covenants

contained in lawful contracts.” National Interstate Ins. Co. v. Perro, 934 F. Supp. 883, 891 (N.D.

Ohio 1996). As stated above, there is no indication that the public will be deprived of access to

competitively priced electricity if Flerick is enjoined from violating his noncompete clause. The

district court did not abuse its discretion in finding that enjoining Flerick from violating his

noncompete clause will advance the public interest.

                                      III. CONCLUSION

       The district court did not abuse its discretion by granting FirstEnergy’s motion for a

preliminary injunction. We therefore AFFIRM the district court’s order.




                                              - 15 -